Citation Nr: 9923323	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease, cervical spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for 
headaches, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from April 1981 to 
November 1983.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  A February 1996 rating decision 
denied entitlement to a compensable rating for the veteran's 
service-connected cervical spine disorder and denied 
entitlement to service connection for headaches.  After the 
veteran perfected her appeal, an October 1997 rating decision 
assigned a 10 percent disability rating for her cervical 
spine disorder.  This was not a full grant of the benefit 
sought on appeal because a higher disability rating is 
available under Diagnostic Code 5293.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit). 

Thereafter, a February 1998 rating decision, in pertinent 
part, granted service connection for headaches as secondary 
to the veteran's service-connected cervical spine disorder, 
with assignment of a zero percent disability rating.  The 
veteran also perfected her appeal as to that rating decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The 
issue of the amount of compensation for a service-connected 
disability is a different issue than entitlement to service 
connection for that disability, and a second Notice of 
Disagreement must be filed by the veteran in order to 
initiate appellate review concerning the issue of 
compensation.)

Additional evidentiary development is needed prior to further 
disposition of these claims.

The RO must obtain the veteran's medical records from the VA 
Medical Center in Shreveport from 1994 to the present.  She 
indicated in her substantive appeals of February 1997 and 
August 1998 that she was receiving VA treatment, and the VA 
examiner in 1997 noted that the veteran had been seen a 
number of times.  The RO did not request the veteran's VA 
records.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Since it is necessary to remand this case to obtain the 
veteran's VA treatment records, she should be provided 
additional VA examinations to determine the current severity 
of her service-connected disorders. 

As indicated above, the veteran disagreed with the original 
disability rating assigned for her headache disorder.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
has held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case (SOC).  Id. at 126 and 132.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

The RO should issue a supplemental statement of the case 
(SSOC) to the veteran that correctly identifies the headache 
claim on appeal.  In accordance with Fenderson, the RO should 
review the evidence of record at the time of the February 
1998 rating decision that was considered in assigning the 
original disability rating for the veteran's headache 
disorder, then consider all the evidence of record to 
determine whether the facts show that she was entitled to a 
higher disability rating for this condition at any period of 
time since the original claim.  

Accordingly, although the Board sincerely regrets the 
additional delay, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Shreveport for all treatment from 1994 to 
the present.  

2.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for appropriate examinations 
to fully evaluate the severity of her 
service-connected cervical spine and 
headache conditions.  The claims file and 
a copy of this remand are to be made 
available to the examiners, and the 
examiners are asked to indicate in the 
examination reports that he or she 
reviewed the claims file.  The medical 
rationale for all opinions expressed must 
be provided.

(a) Cervical spine:  All necessary tests 
and studies should be conducted in order 
to ascertain the severity of the 
veteran's service-connected degenerative 
disc disease of the cervical spine.  The 
examination should include range of 
motion testing for the veteran's cervical 
spine, and all ranges of motion should be 
reported in degrees.  It is requested 
that the examiner indicate what is normal 
range of motion for the cervical spine.  

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the neck.  The examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the cervical spine is used 
repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected neck disability has upon her 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

All appropriate neurological testing 
should be conducted to determine whether 
there are any neurological deficits 
resulting from the veteran's service-
connected degenerative disc disease of 
the cervical spine.  Any identified 
neurological deficits should be described 
fully.

(b) Headaches:  The examiner should 
elicit from the veteran information as to 
the severity, duration, and frequency of 
her headaches.  

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
The RO should review the evidence of 
record at the time of the February 1998 
rating decision that was considered in 
assigning the original disability ratings 
for the veteran's headache disorder, then 
consider all the evidence of record to 
determine whether the facts show that she 
was entitled to a higher disability 
rating for this condition at any period 
of time since her original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If any benefit sought on appeal remains 
denied, provide the veteran and her 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the headache claim as on appeal 
from the initial grant of service 
connection.  Allow an appropriate period 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



